Thompson, J.,
We have read the will of testator and briefs of counsel, and are of the opinion that the construction placed on the will by the Auditing Judge is correct for the reasons set forth in his adjudication.
The accountant is instructed to restate the account before us so as to show how much of the balance in its hands represents three-fourths of the proceeds received from the sale of the National Publishing Company and its real estate, and how much represents residuary estate; said restatement to be shown in a schedule of distribution, and, when approved by all parties in interest, to be presented to the Auditing Judge for his approval.
All exceptions filed to the action of the Auditing Judge are, therefore, dismissed and the adjudication confirmed absolutely.